United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2692
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                 William Smith

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
               for the Northern District of Iowa - Cedar Rapids
                                ____________

                          Submitted: April 11, 2016
                            Filed: July 15, 2016
                               [Unpublished]
                               ____________

Before LOKEN, BEAM, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

     William Smith appeals his 168-month sentence for distribution of child
pornography as substantively unreasonable. We affirm.
                                     I. Background
       Smith pleaded guilty to one count of distribution of child pornography, in
violation of 18 U.S.C. § 2252(a)(2) and (b)(1). At sentencing, the district court1
adopted the presentence investigation report's (PSR) Guidelines calculations.
Specifically, the district court found a base offense level of 22, pursuant to U.S.S.G.
§ 2G2.2(a)(2); a two-level increase for material involving a prepubescent minor,
pursuant to U.S.S.G. § 2G2.2(b)(2); a five-level increase for the distribution of child
pornography for the receipt of a thing of value, pursuant to U.S.S.G.
§ 2G2.2(b)(3)(B); a four-level increase for material portraying sadistic or masochistic
conduct, pursuant to U.S.S.G. § 2G2.2(b)(4); a two-level increase for the use of a
computer or interactive computer service, pursuant to U.S.S.G. § 2G2.2(b)(6); a two-
level increase because the offense involved at least 10 but fewer than 150 images,
pursuant to U.S.S.G. § 2G2.2(b)(7)(A); a three-level decrease for acceptance of
responsibility, pursuant to U.S.S.G. §§ 3E1.1(a) and 3E1.1(b); a total offense level
of 34 after accounting for the adjustments; a criminal history category of II; and a
Guidelines range of 168 to 210 months' imprisonment.

       The sole contested issue at sentencing was Smith's motion for a downward
variance. The court denied the variance and sentenced Smith to 168 months'
imprisonment, the bottom of the Guidelines range. "In arriving at a disposition," the
district court stated that it had "carefully considered each and every factor under 18
United States Code Section 3553(a)." It recognized its "power to vary from the
advisory guideline range" and "the guiding principle . . . to select . . . a sentence that
is sufficient but not greater than necessary to achieve the goals of sentencing." "In
regard to Mr. Smith's case," the court "specifically . . . considered the oral and written
arguments for a variance and the resistance by the United States." In addition to
considering "the individual arguments," the court also considered "collectively


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                           -2-
whether all of those factors taken into account would be a basis in my mind for a
variance." Thereafter, the court discussed some of the mitigating and aggravating
factors and determined that "[t]he aggravating factors. . . far outweigh any mitigating
factors." The court "found no basis for a variance from the advisory guideline range
of 168 months to 210 months."

                                   II. Discussion
       On appeal, Smith argues that although the district court did not procedurally
err in calculating his Guidelines range, his 168-month Guidelines sentence is
substantively unreasonable "[b]ased on his lack of serious criminal history, his
performance on pretrial release, his gainful employment history, his mental health
history, and the circumstances of this offense."

       "We review the reasonableness of the district court's sentences for abuse of
discretion." United States v. Canania, 532 F.3d 764, 773 (8th Cir. 2008) (citation
omitted). Smith's 168-month sentence is at the bottom of his advisory Guidelines
range. "[A] sentence below or within the Guidelines range is presumptively
reasonable on appeal." Id. (citation omitted). "It is the defendant's burden to rebut the
presumption and to show that the sentence should have been lower." United States
v. Goodale, 738 F.3d 917, 926 (8th Cir. 2013) (citation omitted). "[I]t will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable." United
States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (quotation and citation
omitted).

       "Where the district court in imposing a sentence makes an individualized
assessment based on the facts presented, addressing the defendant's proffered
information in its consideration of the § 3553(a) factors, such sentence is not
unreasonable." United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (quotation
and citation omitted). "The sentencing judge need only set forth enough to satisfy the

                                          -3-
appellate court that he has considered the parties' arguments and has a reasoned basis
for exercising his own legal decisionmaking authority." United States v. Starfield, 563
F.3d 673, 675 (8th Cir. 2009) (quotation and citation omitted).

      "Here, the sentencing transcript indicates the district court considered the
relevant § 3553(a) factors, such as the nature and circumstances of [Smith's] offense
and his criminal history and characteristics; the parties' arguments; and the record,
including [Smith's] PSR, motion for a variance, [and] sentencing memorandum . . . ."
See United States v. Barber, 637 F. App'x 270, 272 (8th Cir. 2016) (unpublished per
curiam). As a result, we conclude that "the district court did not abuse its discretion
by sentencing [Smith] to [168] months['] imprisonment, a presumptively reasonable
sentence at the bottom of the Guidelines range." See United States v. Downwind, 736
F.3d 785, 787 (8th Cir. 2013).

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -4-